DETAILED ACTION
Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in reply to papers filed on 2022-06-10 and the amendment filed 2022-02-18. Claims 1-20 are pending. Claims 1, 9, 17 is/are independent.


Information Disclosure Statement PTO-1449
The Information Disclosure Statement(s) submitted by applicant on 2021-05-25 has/have been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. Form PTO-1449 signed and attached hereto.


Drawings
The drawing(s) filed on 2020-09-01 is/are accepted objected to by the Examiner.  Applicant may not request that any objection to the drawing(s) be held in abeyance. See 37 CFR 1.85(a).  Replacement drawing sheet(s) including the correction is required if the drawing(s) is objected to. See 37 CFR 1.121(d).


Reasons for Allowance
The prior art of record (in particular, U.S. Publication 20170116393 to Choi et al. (hereinafter "Choi '393") in view of U.S. Publication 20140108805 to Smith et al. (hereinafter "Smith '805") in view of U.S. Publication US 20040088558 to Candelore (hereinafter "Candelore '558")) does not disclose, with respect to claim 1, "receiving the data encrypted according to a global key created from combining a root global key with secret pairs"; "further encrypting the data according to a device-unique hardware key"; "providing the global key to a whitebox encoder for encoding according to a base key to generate a whitebox encoded global key"; and "transmitting the software image to the consumer electronics device for storage in an operating memory of the consumer electronics device, the software image having a whitebox decoder utility corresponding to the whitebox encoder and the whitebox encoded global key" in the recited context.  Rather, Choi '393 discloses using a white-box cryptographic decoder (internalizing a second secret key) at a playback device to recover a content encryption key [Choi '393 ¶ 0055-0058].  The content encryption key is then used to decrypt a portion of an encrypted content message [Choi '393 ¶ 0077, 0082].  However, Choi '393 lacks using the claimed device-unique hardware key of the consumer electronics device to doubly encrypt the entire content message.  To this, Smith '805 adds encrypting the content with a device key of a content creation device, but similarly lacks using the claimed device-unique hardware key of the consumer electronics device [Smith '805 ¶ 0113].  Meanwhile, Candelore '558 adds derivation of an encryption key using a key ladder [Candelore '558 ¶ 0135-0141].  However, neither Choi '393, Smith '805, nor Candelore '558 disclose using double encryption together with white-box encryption.
For the reasons described above, the prior art of record does not disclose, with respect to claim(s) 9, 17, features corresponding to those of claim 1  in the respective context(s).
Dependent claims 2-8, 10-16, 18-20 are allowed in view of their respective dependence from claims 1, 9, 17.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C PARSONS whose telephone number is (571)270-1475.  The examiner can normally be reached on MTWRF 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on (571) 272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/THEODORE C PARSONS/               Primary Examiner, Art Unit 2494